Exhibit 10.8
Third Amendment to Restated Employment Agreement
     This Third Amendment to Restated Employment Agreement is made effective on
the 2nd day of August 2010, between Coeur d’Alene Mines Corporation (“Company”)
and K. Leon Hardy (“Employee”).
     Whereas, the parties executed an Employment Agreement dated July 1, 2008
(the “Employment Agreement”), and
     Whereas the Employment Agreement was further amended and then subsequently
restated effective December 31, 2008 (“Restated Employment Agreement”), and
     Whereas the Restated Employment Agreement was further amended effective
July 31, 2009 whereby the term of the Restated Employment Agreement was extended
through July 31, 2011, and
     Whereas the Restated Employment Agreement was further amended on March 2,
2010 whereby the employment, compensation and duties were addressed, and
     Whereas the parties desire to further extend the term of the Restated
Employment Agreement as contemplated by the Restated Employment Agreement and as
set forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Term Of Employment. The Restated Employment Agreement shall be amended in
Section 2 to read that the term of employment shall be extended to the 31st day
of December 2011, unless sooner terminated as provided in the Restated
Employment Agreement. It is further agreed that the Restated Employment
Agreement may be further considered for additional extension. It is understood,
however, that termination can occur in accordance with the provisions of
paragraph 7 of the Restated Employment Agreement, notwithstanding anything to
the contrary in this Third Amendment to the Restated Employment Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Third Amendment to the
Restated Employment Agreement as of the day and year first written above.
Coeur d’Alene Mines Corporation

        By   /s/ Dennis E. Wheeler   Dennis E. Wheeler, President and CEO     
/s/ K. Leon Hardy     Employee   

 